DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with Marshall Brown on 12/3/20 a provisional election was made without traverse to prosecute the invention of group II, claims 5-20.  Claims 1-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 10, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McVay US 3,508,658.

	Claims 5 and 17, McVay teaches a filter assembly comprising: a filter (1) configured to separate water from a fluid, a bowl (34) configured to hole separated water from the filter and an adapter (4) comprising: a first connecting portion connected to the filter at an end, a second connecting portion connected to the bowl at an end, and a basin portion having a plurality of bypass passages (14) that are formed along a bottom surface of the basin and that allow the separate water to flow from the filter to the bowl, the basin portion comprising an outer sloped portion extending radially outward and upward at an angle from an outer circumference of the bottom surface of the basin, and a bowl side of the adapter defining an inner concave portion, where the post located in the center of the filter element is inserted into the adapter on the side of the adapter closest to the bowl (fig. 1-3).

    PNG
    media_image1.png
    435
    782
    media_image1.png
    Greyscale

	Claims 6-8, 10, 12, 14-16 and 18-20, McVay further teaches an outer well (containing 25) extending circumferentially around the basin, the outer well including an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVay US 3,508,658.

	McVay teaches the adapter of claim 8 but does not teach a plurality of ribs extending from the outer lip to the outer flange. The use of ribs, such as those claimed, is a very common technique in the art as a way to provide additional structural integrity and stiffness to an extending flange and would have been well within the normal capabilities of one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the body of the rejection above.

Allowable Subject Matter
Claim 11 is allowed as applicant has amended claim 11 to be in independent form and including all of the limitations of the base claim and the intervening claim.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
		Regarding claim 13, the closes prior art to McVay teaches the adapter of claim 12 but does not teach a tool engagement feature formed as a recess in a bottom .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778